Request for reconsideration
Rejections under 35 USC 103: ‘067 in view of Satoh
The remarks take the position that the electrostatic acceleration tube 8 ‘067 would not be understood by one of ordinary skill in the art to be an extraction electrode because any electrode downstream of the mass analyzer would not be found by one of ordinary skill in the art to be an extraction electrode.  This has not been found persuasive.
Claim 1 defines “an ion beam source” that is configured to define an ion beam “at an initial energy”.  ‘067 does teach an ion source 2, however, the interpreted initial energy is not defined until after acceleration by 8.  Therefore, the ion beam source is properly interpreted to include the acceleration tube 8.  As previously discussed, the extraction voltage 12 is applied to both the ion source 2 and 8, thus since the tube includes electrodes and receives the same extraction voltage it can reasonably be interpreted to be an extraction electrode of an “ion beam source” configured to define an ion beam “at an initial energy” as required by the claim.  There is no requirement of the claimed extraction electrode that precludes the interpretation of an acceleration tube from being an extraction electrode.  (see discussion below with regards to possible next steps)
The remarks further take issue with the suggestion of not applying a voltage to the acceleration tube because there is no suggestion in ‘067 of not applying a voltage to the acceleration (i.e. interpreting the ion source 2 to have an extraction electrode and not using the acceleration tube).  That is, the remarks are suggesting that the manner of operating the claimed device is different from ‘067 because ‘067 only suggests applying voltages to the acceleration tube to accelerate ions.  This is a manner of operating the "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”.  In the instant case, the claim requires “an ion beam source…configured to… define an ion beam comprising a plurality of positive ions at an initial energy…a mass analyzer…a first RF accelerator configured to receive the ion beam from the mass analyzer , wherein the first RF accelerator is further configured to accelerate only the plurality of positive ions from the initial energy to a first energy”.  That is, the claim does not suggest that the claimed accelerator receives ions directly from the mass analyzer with no additional components therebetween, rather the claim requires an accelerator configured to receive ions from an analyzer at an initial energy.  This may be accomplished in ‘067, merely by not applying voltages to the acceleration tube 8.  Since the claim 1 written as an apparatus it must be structurally differentiated from the prior art.  The acceleration tube 8 is inherently capable of being disabled by not applying a voltage.  In that case, ions extracted from the source would be received by the first accelerator 22 and the limitations met as discussed in the Final Rejection of 30 December 2021.
Lastly, the remarks argue that ‘067 fails to disclose the first RF accelerator clause.  This is taught as discussed on page 13 of the Final Rejection.
The claim could be clarified to overcome both interpretations by clarifying the positional relationships of the components.  For instance, by  amending claim 1 to require the extraction electrode to be between the ion beam source and the mass analyzer and that there is no acceleration tube between the mass analyzer and the first RF accelerator.

Rejections under 35 USC 103: Satoh in view of O’Connor or Mous or Rose or ‘067
The remarks argue that O’Connor fails to disclose the claimed extraction electrode.  This point has been found unpersuasive.  Satoh was relied upon for teaching the extraction electrode (see page 15 of the Final Rejection).
The remarks reiterate the remarks of 21 December 2021.  This has been previously addressed in the last office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881